J-A29044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 HILDA CID                               :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 ERIE INSURANCE GROUP A/K/A ERIE         :   No. 853 EDA 2018
 INSURANCE EXCHANGE A/K/A ERIE           :
 INSURANCE COMPANY                       :

              Appeal from the Order Entered February 6, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                       No(s): 1874 June Term 2015


BEFORE:    OTT, J., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY STEVENS, P.J.E.:             FILED NOVEMBER 27, 2018

      Appellant, Hilda Cid, appeals from the order entered in the Court of

Common Pleas of Philadelphia County granting Appellee’s Motion for Summary

Judgment and dismissing all of Appellant’s insurance-related claims arising

from two separate motor vehicle accidents in which she was involved. The

trial court, in its Pa.R.A.P. 1925(a) opinion, concludes Appellant has waived

appellate review of her claims because she failed to comply with the court’s

order to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(b). After careful review, we agree and, therefore, affirm.

      We need not provide a detailed account of the underlying facts and

procedural history pertaining to Appellant’s claims against Appellee since our

disposition relies exclusively on matters of issue preservation as governed by

Rule 1925. See Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A29044-18



(“[F]rom this date forward ... [a]ppellants must comply whenever the trial

court orders them to file a Statement of [Errors] Complained of on Appeal

pursuant to Rule 1925. Any issues not raised in a 1925(b) statement will be

deemed waived.”); see also Pa.R.A.P. 1925(b)(4)(vii). Suffice it to note that,

on February 6, 2018, the trial court ordered and decreed Appellee’s motion

for summary judgment granted, such that any claims arising out of Appellant’s

underlying motor vehicle accident were dismissed with prejudice. On March

8, 2018, Appellant filed her timely notice of appeal to this Court.

      On March 9, 2018, the trial court, pursuant to Rule 1925(b), ordered

Appellant to file of record and serve upon the judge a concise statement of

errors complained of on appeal within 21 days of the date of the order. Trial

Court Order, filed 3/9/18. C.R.#45; D.S.#45. The order warned, “[f]ailure to

comply with this directive may be deemed a waiver of all issues for appellate

review. See Lineberger v. Wyeth, 894 A.2d 141, 148-49 (Pa.Super. 2006)

(reiterating that ‘appellant’s failure to include an issue in his . . . 1925(b)

statement waives that issue for purposes of appellate review[.]’).” Trial Court

Order.   A notation appears on the order and on the certified docket that the

Prothonotary provided notice of the court's order to the parties on March 9,

2018. Thus, the court's order complied with the technical requirements of

Rule 1925(b). See Pa.R.A.P. 1925(b).

      It is undisputed that Appellant failed to file the court-ordered Rule

1925(b) statement. In a civil case, an appellate court may remand for the

filing nunc pro tunc of a Rule 1925(b) statement “[u]pon application of the

                                     -2-
J-A29044-18



appellant and for good cause shown[.]” Pa.R.A.P. 1925(c)(2); Greater Erie

Indus. Development Corp. v. Presque Isle Downs, Inc., 88 A.3d 222,

226 n.7 (Pa.Super. 2014) (en banc). Appellant, however, has neither filed an

application for remand to allow for a statement nunc pro tunc nor

demonstrated     “good    cause”   for   filing   no   statement.   Under   these

circumstances, therefore, automatic waiver of the issues raised on appeal is

the appropriate result. See Presque Isle, 88 A.3d at 224.

      Because Appellant failed to file a court-ordered Rule 1925(b) statement,

she has waived merits review of all her claims. Ordinarily, when appellate

issues are waived for review, the court's order is affirmed. See In re K.L.S.,

934 A.2d 1244, 1246 n.3 (Pa. 2007) (noting when appellant has waived issues

on appeal, appellate court can affirm trial court's decision). Accordingly, we

affirm the order entered below.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/27/18




                                         -3-